Citation Nr: 0106857	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-23 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hiatal hernia 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an increased rating for service-connected 
duodenal ulcer disease with a history of upper 
gastrointestinal bleeding, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, and from June 1971 to October 1971.

This appeal arises from September 1994 and November 1996 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office, in Cleveland, Ohio.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and 
entitlement to an increased rating for duodenal ulcer disease 
with a history of upper gastrointestinal bleeding, will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Headache disability was not manifested during the 
veteran's military service or for many years thereafter, and 
headache disability is not otherwise shown to be related to 
the veteran's military service or to any injury during 
service.

2.  A hiatal hernia was not manifested during the veteran's 
military service or for many years thereafter, and the 
veteran's hiatal hernia is not otherwise shown to be related 
to the veteran's military service or to any injury during 
service.


CONCLUSIONS OF LAW

1.  Headache disability was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).

2.  Hiatal hernia disability was not incurred in or 
aggravated during the veteran's active military service, nor 
is hiatal hernia disability proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
the instant case, it appears that all relevant evidence, 
including service medical records and VA and private 
treatment records, have been obtained.  It does not appear 
that any additional pertinent evidence has been identified by 
the veteran.  With regard to the headache and hiatal hernia 
issues, the Board believes that there has already been 
substantial compliance with the notice/assistance provisions 
of the Veterans Claims Assistance Act of 2000 and that no 
useful purpose would be served by delaying appellate review 
of these issues for additional development.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

Service medical records dated in October 1967 include an 
apparent reference to headaches in connection with complaints 
of trouble sleeping and an apparent reference to his father 
being in the hospital.  A February 1969 service medical 
record reflects that the veteran had headaches and a 
temperature of 99 degrees.  Although no diagnosis was 
rendered, a subsequent clinical record dated that same month 
referred to sinusitis.  The remaining service medical records 
reveal no complaints or treatment relating to headaches or a 
hernia disability.  Headaches and a hernia disability were 
not noted on the veteran's August 1969 service separation 
examination.  At the time of examination in June 1971 at the 
time of entry into his second period of service, the veteran 
denied having frequent or severe headaches.  No reference to 
headaches was included in an October 1971 Report of Medical 
Board.

With regard to the hiatal hernia claim, service medical 
records include no references to such a disorder, although 
service medical records otherwise include numerous medical 
records which describe in detail gastrointestinal problems.  
The Board notes here that service connection has been 
established for duodenal ulcer disease with a history of 
upper gastrointestinal bleeding.  

No complaints or clinical findings related to headaches or a 
hiatal hernia were noted in the report of a November 1972 VA.

Private treatment records dated in August 1980 indicate that 
the veteran complained of back pain due to an injury 
approximately one year prior.  The final diagnosis was 
lumbosacral strain with low back instability.  In a January 
1981 private medical record, the veteran stated that he did 
not experience headaches before a September 1979 accident.  
In a June 1981 private medical record, the veteran complained 
of a burning sensation in his back "radiating to the back of 
his head, stabbing the top of his head and tingling."  The 
veteran indicated that he would treat his headaches by 
wrapping his head with a hot towel.  The veteran indicated 
that he began experiencing pain in September 1979 after 
suffering a back injury.  An October 1983 private medical 
record indicates that the veteran complained of headaches of 
9 days duration; he stated that he had suffered from 
headaches ever since he had suffered a ruptured disc.

At a December 1992 stomach examination, an upper 
gastrointestinal X-ray revealed a sliding hiatus hernia.

A September 1993 VA treatment record indicates that the 
veteran reported a 9 year history of migraine headaches; the 
impression was migraine headaches.

An August 1994 VA medical record reflects a diagnosis of 
migraine cephalalgia.  

At a September 1994 VA injuries of the brain examination, the 
veteran complained of daily headaches.  He stated that he 
began having problems with headaches while in service.  The 
examiner noted that the veteran had multiple problems with 
pain, including an industrial back injury.  Physical 
examination revealed "nothing to suggest any organicity to 
this observer."  The impression was frequent recurrent 
headache by history with mixed features of muscle contraction 
and vascular.  

A September 1995 VA examination indicated a diagnosis of 
migraine headaches.

An April 1998 private treatment record noted migraines.

At the June 1998 RO hearing, the veteran repeated his 
assertion that he began to experience headaches during 
service.

The Board finds that the preponderance of the evidence is 
against a finding that any chronic headache or hernia 
disability is related to the veteran's military service.  Not 
only is there no documented chronic headaches or hernia 
disability or injury during service, there is also no 
supporting evidence of any headaches or hernia problem for 
years after the veteran's discharge in 1971.  A hernia was 
not diagnosed until May 1991, and complaints of headaches 
seem to have begun in 1979, the time of the veteran's back 
injury.  While the veteran has made assertions in connection 
with his current claim that his headaches began during 
service and has also told that to medical examiners since he 
initiated his headache claim, service medical records and 
post-service medical records prior to the early 1990's all 
suggest that the isolated headaches noted during service were 
acute and associated with other acute disorders.  The 
preponderance of the evidence is against a finding that his 
current chronic headache disability had its onset prior to 
about 1979.  Likewise, there is no evidence to support a 
finding that the hiatal hernia first noted in 1992 is in any 
way related to his service.  There is also no evidence of any 
relationship between the hiatal hernia and his service-
connected duodenal ulcer with history of upper 
gastrointestinal bleeding.  38 C.F.R. § 3.310. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination with regard to 
either the headache or the hiatal hernia issues. 



ORDER

Entitlement to service connection for headache disability and 
hiatal hernia disability is not warranted.  To this extent, 
the appeal is denied.


REMAND

The veteran maintains that he suffers from an acquired 
psychiatric disorder, including PTSD, that is etiologically 
related to service.  A September 1968 service record 
documents treatment for emotional problems, and an impression 
of inadequate personality and questionable schizoid 
personality were noted.  A September 1994 private medical 
record reflects a diagnosis of an anxiety disorder and PTSD, 
while an October 1995 VA PTSD examiner was unable to make a 
conclusive PTSD diagnosis.

The medical evidence of record is not clear as to the type 
and nature of the veteran's current psychiatric disorder, and 
the Board believes that it may not properly proceed with 
appellate review of this issue pending further development at 
the RO level.

As for the issue of entitlement to an increased rating for 
service-connected duodenal ulcer disability, the Board 
observes that the most recent VA examination conducted for 
this disability is more than six years old.  Accordingly, and 
in light of the Veterans Claims Assistance Act of 2000, a 
more contemporary examination of the veteran's service-
connected upper gastrointestinal bleeding would be useful in 
adjudicating his claim.

1.  The RO should review the claims files 
and undertake any necessary actions to 
comply with the notice/assistance 
provisions of the Veterans Claims Act of 
2000.  The RO's actions in this regard 
should include action to obtain and make 
of record any pertinent VA and private 
medical records not already in the claims 
files.

2.  The RO should afford the veteran and 
his representative the opportunity to 
update/amend the details of the claimed 
inservice stressors which he provided in 
an August 1997 questionnaire for PTSD.  
After receiving a response, or if no 
response is received, the RO should 
attempt to verify the stressors related 
by the veteran, following which the RO 
should prepare a report detailing the 
nature of any stressor(s) which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

3.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and etiology of 
any psychiatric disorder that may be 
present, including PTSD.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  If the 
RO has verified any claimed inservice 
stressor(s) it should furnish the details 
of such stressor(s) to the examiner.  All 
indicated tests should be performed.  The 
examiner should specifically confirm or 
rule out a diagnosis of PTSD.  If it is 
concluded that a diagnosis of PTSD is 
warranted, the examiner should express an 
opinion, with full rationale, on whether 
any the PTSD is related to any stressor 
which has been verified by the RO.  If a 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should offer an 
opinion, with full rationale, as to 
whether it is at least as likely as not 
that the current psychiatric disorder is 
related to service, including any 
psychiatric symptomatology documented in 
the service medical records.

4.  The veteran should also be afforded a 
special VA gastrointestinal examination 
to determine the severity of his service-
connected duodenal ulcer disease with 
history of upper gastrointestinal 
bleeding.  The examiner should be 
furnished the claims files for review in 
connection with the examinations, and any 
indicated special tests and studies 
should be accomplished.  All clinical and 
special test findings should be clearly 
reported to allow for evaluation under 
applicable rating criteria.  

5.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  If the 
issues remain denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to assist the 
veteran.  The veteran and his representative have the right 
to submit additional evidence and argument in connection with 
the matters remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 



